Citation Nr: 0108700	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  91-44 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
March 1973, including service in the Republic of Vietnam from 
September 1971 to June 1972.

This appeal arises from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for PTSD.  
The case was previously remanded to the RO by the Board of 
Veterans' Appeals (Board) in September 1995, for further 
development of the veteran's claimed stressors and for a 
further psychiatric examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  Giving the benefit of the doubt to the veteran, based on 
the evidence in the claims file, it is at least as likely as 
not that he engaged in combat with the enemy; his reports of 
having been subjected to mortar, rocket and small arms fire 
in the area of Bien Hoa, Republic of Vietnam, During April 
and May 1972 are consistent with the circumstances, 
conditions and hardships of his service with the Headquarters 
& Headquarters Company (H&HC), 3rd Brigade (Separate), 1st 
Cavalry Division (Air Mobile).

3.  The veteran has been diagnosed consistently since early 
1991 as suffering from PTSD, with the stressor precipitating 
this condition identified as the veteran's "active combat." 



CONCLUSION OF LAW

The veteran suffers from PTSD which was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "VCAA"); 38 C.F.R. §§ 3.102, 3.303; 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1991, the veteran filed his request for service 
connection for PTSD and subsequent VA outpatient treatment 
and examination records contain clear diagnoses of PTSD, 
related to the veteran's "combat" service.  To establishing 
service connection for PTSD, there must be medical evidence 
diagnosing the condition in accordance with DSM-IV and 
supported by the findings on the examination report; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's testimony alone may establish the stressors 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  However, "credible 
supporting evidence" of the in-service stressor cannot 
consist solely of after-the-fact reports by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

Before addressing this issue on the merits, the Board notes 
that on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not comply to 
any substantial degree with the new requirements (or with its 
duty to comply with remand directives under preexisting law).  
However, since the Board will be granting the benefit sought, 
infra, the veteran will not be prejudiced by its proceeding 
to a decision.  See Bernard v. Brown, 4 Vet.App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)).

During the initial development of his claim, the veteran 
reported a number of stressors associated with his duties in 
Vietnam, including working with bodies, having fellow 
soldiers in his unit killed or wounded, and coming under 
rocket, mortar and small arms fire, notably at Bien Hoa, 
Republic of Vietnam, during April and May 1972.  In January 
1993, the United States Armed Services Center for Research of 
Unit Records ("USASCRUR," [which, prior to 1 January 1997, 
was known as the U.S. Army and Joint Services Environmental 
Support Group, or "ESG"]) advised that it had identified 
two servicemen from the 1st Cavalry Division who had been 
killed in the approximate time frame indicated by the 
veteran, though it had been unable to determine which brigade 
they were attached to.  It enclosed a copy of a June 1972 
debriefing of the Commanding General of the 3rd Brigade, 1st 
Cavalry Division, in which he confirmed at least four enemy 
attacks on the military base at Bien Hoa by rocket and mortar 
during the North Vietnamese Army (NVA) Spring 1972 offensive.  
Official U.S. Army and Defense Department histories indicate 
that the NVA Spring 1972 offensive was the most significant 
enemy action in Vietnam between the 1968 Tet Offensive and 
the cease-fire terminating the U.S. combat presence in 
January 1973.  The offensive involved nearly 50,000 NVA and 
Viet Cong troops, and was focused on An Loc, a town 
approximately 50 miles north and slightly west of Bien Hoa.  
The veteran does not claim that he was in the area of heavy 
fighting, although he reported driving in convoys to resupply 
a fire base on the way to An Loc.

In September 1995, the Board remanded the veteran's claim to 
the Phoenix RO (which had jurisdiction of the claim at that 
time) for additional evidentiary development and 
readjudication.  The directions to the RO included, inter 
alia, obtaining additional stressor information from the 
veteran, obtaining relevant morning reports for units to 
which he was assigned at times stressors were reported to 
have occurred (as recommended by the ESG), and obtaining his 
service personnel file, including but not limited to his DA 
Form 20, from "the recommended research source[] given by 
the ESG," i.e., the U.S. Army Liaison office at the NPRC in 
St. Louis.  The purpose of these actions was apparently to 
attempt to determine from the morning reports whether the 
individuals identified by the ESG as having been killed were 
attached to the veteran's unit (3rd Brigade), ascertain from 
the veteran's personnel file what specific duties the veteran 
had performed during his assignment to Vietnam, and to 
confirm the reported attacks on the veteran's unit's 
positions at Bien Hoa.  The RO was also directed to provide a 
new examination by a panel of two board-certified 
psychiatrists to determine the nature of any psychiatric 
disorder present.  Among other requirements of the remand, 
the examiners were to specify the stressors upon which they 
based any diagnosis of PTSD.  The RO was to review the 
examination for compliance with the remand instructions and 
return it for corrective action if required.  See 38 C.F.R. 
§ 4.2; Green v. Derwinski, 1. Vet.App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly emphasized that veterans are entitled, as a 
matter of law, to compliance with the Board's remand orders.  
See, e.g., Stegall v. West, 11 Vet.App. 268, 271 (1998).

The veteran's file was transferred to the Chicago RO, which 
began the development required by the Board.  The RO wrote to 
the National Personnel Record Center (NPRC) in February 1996, 
requesting "legible copies of the service personnel records 
to include DA Form 20 or its equivalent," and "appropriate 
pages from the personnel file showing unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the continental United States."  The request was 
forwarded to Code NCPM on an automated VA Form 70-3101-4, 
rather than to the U.S. Army Liaison office, as indicated by 
the ESG.  The information returned by NPRC to the RO in June 
1996 consisted only of the veteran's DD Form 214 and DA Form 
20, which were previously of record.  No other materials from 
the Official Military Personnel File (OMPF) were provided.

In December 1997, a rating specialist at the RO reviewed the 
file and recognized that the RO had not complied with the 
Board's remand instructions with respect to procuring service 
department evidence.  A deferred rating decision was issued 
which, in essence, indicated that the OMPF and morning 
reports should be obtained.  However, when a request was sent 
to NPRC in January 1998, it was addressed solely to the 
section responsible for morning reports, and no request was 
sent to the U.S. Army Liaison office.  In addition, the 
letter requested the "veteran's 'Official Military Personnel 
File' to include 'morning reports'" (emphasis added), which 
are two distinct, separate and essentially unrelated sets of 
documents.  A response was received from NPRC in May 1998 
which advised that the veteran's name could not be found 
among morning reports for the 1st Battalion, 44th Artillery 
for the period 1970-1971 (a fact not necessarily relevant to 
the veteran's claim that others in the battalion were 
killed).  The response also advised that unit reports for the 
3rd Brigade, First Cavalry Division were not held in St. 
Louis, but could now be obtained from the National Archives 
at College Park, Maryland (NACP).  The response did not 
address whether morning reports for the 3rd Brigade, First 
Cavalry Division were available or from what location.  The 
existence or availability of the veteran's OMPF was not 
addressed.

The U.S. Army Liaison office (Army Reference Branch) at the 
St. Louis NPRC apparently did eventually receive a copy of 
the request for the veteran's OMPF in May or June 1998, but, 
rather than responding, returned the letter to the RO and 
advised them to resubmit it on a VA Form 3101.  This, 
apparently, was never done.

In July 1998, the RO sent a request (identical to its 
previous two) to the NACP.  NACP responded in August 1998 by 
identifying daily journals from the "ASTBN" 44th Artillery 
Headquarters for the period October - November 1971, and 
daily journals and operational lessons learned (ORLL) reports 
from the 3rd Brigade, 1st Cavalry Division for the period 
November 1971 - June 1972.  It indicated that these materials 
would be provided for a fee of $335.  Although the Board had 
directed that the RO obtain these records, the RO notified 
the veteran in August 1998 that it was his responsibility to 
pay for and obtain the records if he desired that they be 
considered in his appeal, and that there was "no certainty 
that the requested records will verify your contentions."  
The Board has concluded that this was both appropriate and 
required by VA regulations at the time.  See 38 C.F.R. 
§ 3.159(b) (1998); Veterans Benefits Administration 
Adjudication Procedure Manual, M21-1, part III, ch. 1, para. 
1.05.c; VAOPGCPREC 7-95 (O.G.C. Prec. 7-95), 60 Fed. Reg. 
19809 (1995).  However, these regulations have since been 
rendered moot by portions of the VCAA, which prohibit charges 
to VA for records furnished by other Federal departments and 
agencies.  See VCAA, § 5 (to be codified at 38 U.S.C. 
§ 5106).

Subsequent to the unsuccessful attempts to develop additional 
information through NPRC and NACP, new VA examinations for 
PTSD were conducted at the Westside (Chicago) VA Medical 
Center (VAMC) in June 1999 and June 2000.  Both examinations 
found PTSD to be an appropriate primary Axis I diagnosis, 
although few, if any, of the remand requirements with respect 
to identification of stressors, rationale for opinions 
expressed, or relation of the diagnosis to specific 
diagnostic criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorder of the American 
Psychiatric Association (DSM) were addressed.  The June 2000 
examination did, however, relate the veteran's PTSD diagnosis 
to "active combat in Vietnam."

In February 2000, the ACT Chief at the Chicago RO prepared a 
lengthy memorandum on stressor development, which appears to 
have concluded that the veteran's reports of rocket and 
mortar attacks on Bien Hoa were credible, and that it was 
possible, though not positively shown, that individuals known 
to the veteran were killed on the approximate dates indicated 
by the veteran (March 29, 1972, vice "about the 1st of 
April").  A July 2000 supplemental statement of the case 
(SSOC), however, concluded that there had been no 
corroboration of these "non-combat" incidents, and 
continued the prior denial of service connection based on the 
finding that the June 2000 diagnosis of PTSD relied on the 
veteran's history of having been in "active combat."  This 
necessarily implies a finding by the RO that the veteran was 
not engaged in combat with the enemy as contemplated in 
38 U.S.C.A. § 1154(b).  The SSOC did not explain how the 
adjudicator was able to ascertain that the examining 
physician's definition of "active combat" did not include 
the mortar and rocket attacks described by the veteran, and 
the examination, as noted above, failed to follow the Board's 
direction to "specify the credible 'stressors.'"  The RO 
compounded this deficiency by failing to send the examination 
back to the VAMC for corrective action.  See 38 C.F.R. § 4.2.

Thus, owing to the combined bureaucratic inefficiencies of 
several Federal agencies, and the unwillingness or inability 
of the Chicago RO and VAMC to follow remand directions with 
respect to the specifics of a psychiatric examination, the 
facts of the veteran's case are not substantially clearer 
than they were more than 11 years ago, when he first filed 
his claim.

Under these circumstances, the Board is reluctant to remand 
the claim for further development of indeterminate duration.  
It has therefore carefully reexamined the claims file in view 
of the minimal additional evidence produced since its 
September 1995 decision, granting the veteran the benefit of 
every possible legitimate doubt.  Based on this review, the 
Board finds that service connection for PTSD should be 
granted.

The Board has first reconsidered the results of the stressor 
development previously conducted by the RO and the USASCRUR.  
As noted by the RO's ACT Chief in his February 2000 
memorandum, the 3rd Brigade Commanding General's debriefing 
in June 1972 establishes that the Bien Hoa area did come 
under mortar and rocket attack at least four times during 
"the height" of the NVA Spring 1972 offensive, which was 
noted to be essentially the month of April 1972.  The veteran 
asserted that he was subject to this type of fire, as well as 
small arms fire.  He has stated that the projectiles' impacts 
were close enough, at times, that debris fell on him, 
striking his helmet.  There is nothing in the development 
conducted by the USASCRUR which contradicts or calls into 
question the veteran's statements, even if they have not been 
affirmatively confirmed.  The history of the Spring 1972 
offensive indicates that it was a concerted attempt by the 
North to "reunify" Vietnam by force, and to establish a new 
southern capital in the town of An Loc.  With this background 
(and in the absence of documentary evidence to the contrary), 
considering the 3rd Brigade/1st Cavalry Division's heavy 
involvement in the defense of the region, and considering the 
number of troops employed by the NVA and VC in the effort, it 
seems entirely consistent that the veteran's unit or base 
could have come under harassing small arms fire as well as 
mortar and rocket attacks.

The VA General Counsel has determined that the phrase 
"engaged in combat with the enemy," as contemplated by 
38 U.S.C. § 1154(b), requires that a veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (O.G.C. Prec. 12-
99), 65 Fed. Reg. 6257 (2000).  No more specific limitations 
are imposed, and an "almost unlimited" variety of evidence 
may be used to establish such participation.  See Gaines v. 
West, 11 Vet.App. 353, 359 (1998).  Moreover, the benefit-of-
the-doubt rule under 38 U.S.C. § 5107(b) is applicable to 
determinations of whether a veteran has engaged in combat.  
See VAOPGCPREC 12-99, paras. 14-19.  The Board finds that the 
evidence is balanced and a reasonable doubt exists as to 
whether the veteran personally participated in events 
constituting an encounter with a military foe or hostile 
unit.  Accordingly, granting the benefit of this doubt to the 
claimant, the Board further finds that he did engage in 
combat with the enemy.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
Based on this determination, his statements as to the alleged 
combat stressors will be accepted, standing alone, as 
sufficient proof of their occurrence.  See Gaines, 11 Vet. 
App. at 359.

The Board now must determine whether the evidence supports a 
finding that the veteran suffers from PTSD which was 
precipitated as a result of stressors determined to have been 
verified (i.e., mortar and rocket attacks and incoming small 
arms fire).  As noted above, the sufficiency of the July 1999 
and June 2000 VA psychiatric examinations, from an 
adjudicative standpoint, is questionable.  However, the 
veteran has consistently been diagnosed as suffering from 
PTSD since 1991.  It is also clear that the June 2000 
examination bases its diagnosis on the veteran's report of 
active combat, in addition to "blood and killing."  The 
phrase "active combat" would not appear to encompass either 
the unverified death of a civilian which the veteran reported 
witnessing, nor learning of the deaths of several fellow 
soldiers (with respect to which the Board makes no finding of 
fact).  However, again extending the benefit of the doubt to 
the veteran, the Board finds that the VA examiner's 
identification of stressors related to "active combat" does 
include the verified mortar, rocket and small arms fire to 
which the veteran was subjected in his unit position at Bien 
Hoa.

Since the Board has found medical evidence diagnosing the 
veteran with PTSD; medical evidence of a link between the 
veteran's diagnosed PTSD and the claimed in-service combat 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred, service connection for 
PTSD must be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

